DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on January 6, 2022.  Claims 1, 12, 14, and 18 are amended.  Claims 5, 7, 8, 13, 16, 19, and 23 are cancelled.  Claims 21-26 are new.  Therefore, claims 1-4, 6, 9-12, 14, 15, 17, 18, 20-22, and 24-26 are pending in the case.  Claims 1, 14, and 18 are the independent claims.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.
 
Applicant’s Response
In the Amendment filed on January 6, 2022, Applicant amended the claims and provided arguments in response to the rejections of the claims under 35 USC 112 and 103.

Response to Argument/Amendment
Applicant’s cancellation of claim 23 in view of the objection to claim 23 in the previous office action is acknowledged, and the objection is withdrawn.
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 112 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant’s argument that the amendments to claims 1 and 18 now provide sufficient antecedent basis for the limitation “the reference” in claims 9 and 20 is persuasive, and the rejection is withdrawn.
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered. 
Applicant argues that Cohen, RFC 2616, and Peters do not explicitly state that a response corresponding to a 304 “Not Modified” HTTP status code specifies a URI to which a user would be redirected, and therefore, the cited references do not disclose or suggest “the browser application has been redirected to a second web page by a redirect message received by the browser application, the second web page associated with a second uniform resource identifier specified by the redirect message…responsive to determining that the first uniform resource identifier is identical to the second uniform resource identifier specified by the redirect message, generating and storing a second reference that associates the first uniform resource identifier with the second web page….”  Examiner notes that Cohen does generally teach the browser application being redirected to a second web page by a redirect message, that the second web page is associated with a second uniform resource identifier specified by the redirect message, and, responsive to a determination that is at least indicative that an identifier of a page prior to redirection is not modified and therefore identical to an identifier of a page after redirection, generating/storing the second reference associating the first uniform resource identifier with the second page/page after redirection.  However, Examiner agrees that Cohen does not explicitly disclose at least a determination that the first uniform resource identifier is identical to the second uniform resource identifier specified by the redirect message.  
Therefore, Applicant’s argument is persuasive and the previous rejections are withdrawn.  However, new grounds of rejection are provided below.

Claim Rejections - 35 USC § 101
Examiner notes that claims 18, 20, and 24-26 have been evaluated with respect to compliance with 35 USC 101. Although the claims recite “computer-readable storage medium,” which, under the broadest reasonable interpretation, would normally include transitory storage media, Examiner further notes that the specification of the instant application explicitly states that “computer-readable storage medium” is “used to generally refer to physical hardware media…physical/tangible hardware storage media” which are “distinguished from and non-overlapping with communication media…[which] typically embodies…instructions, data structure, program modules or other data in a modulated data signal such as a carrier wave.”  See paragraph 0131 of the specification of the instant application.  Therefore, when the term “computer-readable storage medium” is afforded the broadest reasonable interpretation in view of the specification, it does not appear to include transitory media, and no rejection under 35 USC 101 is required at this time.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 6-8, 14, 15, 18, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20080172404 A1) in view of Peters et al. (US 20020116411 A1), further in view of Callahan et al. (US 20180332076 A1), further in view of Kobyakov (US 9720889 B1).
With respect to claims 1, 14, and 18, Cohen teaches a system comprising at least one processor circuit and at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising a browser application configured to perform a method; a computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor of a computing device, perform the method (e.g. paragraph 0030, computing device; paragraph 0033, storage means; paragraph 0034, browser device for storing bookmarks; paragraph 0049, browser-only aspect of invention; paragraph 0050, general purpose device/web browser device 110 running browser program), and the method implemented by a computing device, comprising: 
detecting a first user interaction that causes a browser application to navigate to a first web page, the first web page associated with a first uniform resource identifier (e.g. paragraph 0051-0052, user of web browser requests retrieval of content associated with bookmark, browser sending URI associated/mapped with bookmark; web browser user sends HTTP request to web server containing URI 1 as its request URI as shown in Fig. 2 at 220; web page content; in addition, in subsequent processing, user calling for retrieval of webpage bookmarked as “b” and associated with URI 2 as shown in Fig. 2 at 255); 
detecting that the browser application has been redirected to a second web page by a redirect message received by the browser application, the second web page associated with a second uniform resource identifier specified by the redirect message (e.g. paragraph 0052, web server determines request should be redirected to URI 2 and returns HTTP redirection response 230 to web browser, containing URI 2 as its redirection URI; upon receiving this response, browser issues HTTP request 235 to web server containing URI 2 as its request URI, and the web server returns HTTP response 240 which contains web page content; in addition, in subsequent processing, web server processing request for URI 2 via bookmark “b” as request for URI 1, determining it should be redirected to URI 3, and returning HTTP redirection response to web browser containing URI 3 as redirection URI, as shown in Fig. 2 at 260, where browser then issues request 265 to server containing URI 3 as request URI and server returns response 270 including web page content); 
detecting a second user interaction to store a reference to the second web page (e.g. paragraph 0052, user of web browser bookmarks web page  using bookmark name “b”; paragraph 0056, user of browser requesting bookmarking of webpage/GUI handling of request to bookmark currently displayed webpage; paragraph 0058, request to bookmark currently displayed page); and 
responsive to detecting the second user interaction to store the reference to the second web page, determining whether the first uniform resource identifier is identical to the second uniform resource identifier (e.g. paragraph 0052, user of web browser bookmarks web page using bookmark name “b” and browser records this fact in bookmark mapping 245; paragraph 0056, decision to bookmark either request URI or redirection URI; paragraph 0058, executing decision step 340 of Fig. 3 to determine which URI should be bookmarked, the original request URI or the redirection URI; paragraphs 0059-0063, describing several ways in which browser can execute the decision, such as utilizing user specified distinct permanent preferences for each HTTP redirection-response status code 301-307 as shown in Fig. 5; as shown in Fig. 5, when the user selects to save the bookmark, the system will determine which URI to save as the bookmark according to user-set preferences which are based on the HTTP redirection-response status codes 301-307, where application of the user preference based on the status code entails the system performing a determination as to which of the various status codes is associated with the redirection web page and URLs, and where a determination of the status codes is indicative of whether the original URI and redirection URI are, or are not, identical, such as where status codes 301, 302, 303, 305, and 307 are each indicative of the URIs not being identical and where at least status code 304 (not modified) is indicative of the URIs being identical; see also section 10.3 of Hypertext Transfer Protocol – HTTP/1.1 RFC 2616 Fielding, et al. at https://www.w3.org/Protocols/rfc2616/rfc2616-sec10.html, further explaining that, for example, redirection codes 301, 302, 303, 305, and 307 are intended to convey that the requested resource is assigned a new/different URI and the original and redirection URIs are therefore not identical, while redirection code 304 is intended to convey that the document has not been modified and therefore its URI has not changed and the original and redirection URIs are therefore identical; to clarify, by determining which of the various redirection codes is applicable for the purpose of applying the user preference for saving the bookmark, the system also determines whether or not the redirection URI has changed from the user-entered URI, or is identical to it), and performing one of:
responsive to determining that the first uniform resource identifier is not identical to the second uniform resource identifier, generating and storing a first reference that associates either the first uniform resource identifier or the second uniform resource identifier with the second web page as the reference to the second web page (e.g. paragraph 0061, Fig. 5, user specified distinct permanent preferences for each HTTP redirection-response status code 301-307; based on preferences, creating bookmark associated with request URI as entered by the user or creating bookmark associated with redirection URI found by the server; as shown in Fig. 5, where an associated redirection code is indicative of the original and redirection URIs not being identical, such as codes 301, 302, 303, 305, and 307 as explained above, either the original URI or the redirection URI is saved); and 
responsive to determining that the first uniform resource identifier is identical to the second uniform resource identifier, generating and storing a second reference that associates the first uniform resource identifier with the second web page as the reference to the second web page, without associating the second uniform resource identifier with the second web page (e.g. paragraph 0061, Fig. 5, user specified distinct permanent preferences for each HTTP redirection-response status code 301-307; based on preferences, creating bookmark associated with request URI as entered by the user or creating bookmark associated with redirection URI found by the server; as shown in Fig. 5, where an associated redirection code is indicative of the original and redirection URIs being identical, such as code 304 not modified as explained above, the original URI may be saved according to the user preference).
Cohen does not explicitly disclose that the first reference associates both the first uniform resource identifier and the second uniform resource identifier with the second web page.  However, Peters teaches that the first reference associates both the first uniform resource identifier and the second uniform resource identifier with the second web page (e.g. paragraphs 0030-0038, determining original user-selected URL is not valid; if there is a redirect URL for the invalid original URL, making determination as to whether user desires to update bookmark with new redirect URL; if yes, updating bookmark; this includes saving the old bookmark’s URL value (the original URL) within the updated bookmark, such as by modifying the bookmark to include a field that identifies the original URL or by including a comment to accomplish the same function; whenever a redirect for an invalid URL is received by browser, the redirect URL contained in the redirect can be used to replace the bookmarked original URL and the original URL may also be saved in the bookmark).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen and Peters in front of him to have modified the teachings of Cohen (directed to bookmarking URIs that are subject to redirection), to incorporate the teachings of Peters (directed to self-maintaining web browser bookmarks) to include the capability to, when it is determined that an original/request URI is not identical to the corresponding redirection URI (i.e. such as when the original URI no longer exists, the content is moved to a new and different URI and location, etc., determined based on redirection status codes as taught by Cohen), store both the redirection URI and the original/request URI in the bookmark (i.e. including the original URI along with the redirection URI, as taught by Peters, in the bookmark of Cohen).  One of ordinary skill would have been motivated to perform such a modification in order to allow, at a later time when the redirect URL becomes invalid, a user to select the original URI/URL to see if it is operational and/or return the bookmark to its original state, such that the browser user always has the option of selecting the original URL from the bookmark list when the redirect URL is no longer valid as described in Peters (paragraphs 0033, 0037-0038).
Although Cohen teaches that the second uniform resource identifier is specified by the redirect message (e.g. paragraph 0052, web server returns HTTP redirection response 230 to web browser, containing URI 2 as its redirection URI; returning HTTP redirection response to web browser containing URI 3 as redirection URI, as shown in Fig. 2 at 260), Cohen and Peters do not explicitly disclose determining that the first uniform resource identifier is not identical, or is identical to the second uniform resource identifier which is specified by the redirect message (i.e. as cited above, Cohen teaches utilizing redirection response status codes to determine which URI to associate with a bookmark, where these status codes are also indicative of whether a redirected webpage has changed or has not changed, including the page’s URI; however, Cohen and Peters do not explicitly disclose determining whether the first URI and the second URI which is specified by the redirect message are identical or not since, for example, the redirect message including the 304 code indicating the page has not changed will not necessarily include the second uniform resource identifier).  
However,  Callahan teaches determining that the first uniform resource identifier is not identical, or is identical to the second uniform resource identifier which is specified by the redirect message (e.g. paragraph 0035, scriptable browser navigating to URL which points to target page; paragraph 0039, any request for navigation within target page sent to controller for evaluation; controller inspects navigation request; paragraph 0040, if navigation request calls for redirect away from the main frame of the target page, the navigation request is inspected to determine if it is an allowed redirect, i.e. one presumed safe based on empirical information or analysis; allowed redirects include redirects initiated by executable code or markup in the main site which may redirect from a desktop version to a mobile version of the same site; redirect that navigates the target page to a site geographically close to the end user is presumed safe; paragraph 0041, allowing navigations from locations that are not significantly different from each other; if a navigation attempts to redirect from an origin URL to a target URL, and those two URLs only differ in their top level domain, that redirect may be considered safe; if origin URL and target URL differ only in the host portion of their private domain, the redirect may be considered safe; if primary private domain is the same in the redirect (target URL) and the configured site (origin URL), the navigation may be considered a safe or allowed redirect; if origin URL and target URL have significant textual overlap, redirect may be considered safe and allowed; paragraph 0042, if navigation is in primary frame for the site and the primary private domains of the origin URL and target URL are not a sufficiently close match, the navigation is blocked/paused; i.e. the controller, upon receiving a navigation request/message indicating a redirect/target URL, inspects the request/message to determine whether it is an allowed/safe redirect, including by evaluating whether the origin URL (i.e. the URL of the originally requested page) and the target URL (i.e. the URL corresponding to the redirection page specified by the redirection/navigation request) have a sufficient degree of matching, including evaluating whether at least some portion of the origin URL and target URL are the same/identical, such as having a same/identical primary private domain, etc., or significant textual overlap, where significant textual overlap would include URLs which are identical).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen, Peters, and Callahan in front of him to have modified the teachings of Cohen (directed to bookmarking URIs that are subject to redirection) and Peters (directed to self-maintaining web browser bookmarks), to incorporate the teachings of Callahan (directed to detecting and attributing undesirable automatic redirects) to include the capability to, as a part of determining the status and nature of a redirection (i.e. as taught by Cohen, where this evaluation is done based on redirection status codes, which are indicative of whether a page has changed or not, for the purpose of determining which URI to store as a bookmark), additionally perform an evaluation of the redirection navigation request in order to determine whether the URL/URI of the originally-requested page and the URL/URI of the redirection target page (where this redirection URL/URI is included in the redirection message/request as taught by both Cohen and Callahan) are sufficiently similar, or identical/matching, with respect to at least some component of the URL/URI.  One of ordinary skill would have been motivated to perform such a modification in order to provide the significant improvement of allowing malicious redirects to be identified as described in Callahan (paragraph 0048).
Assuming arguendo that Cohen, Peters, and Callahan do not explicitly disclose determining that the first uniform resource identifier is identical (i.e. completely identical, as opposed to being identical with respect to at least a subcomponent) to the second uniform resource identifier, Kobyakov teaches determining that the first uniform resource identifier is identical to the second uniform resource identifier (e.g. col. 11 lines 37-40, rendering first web page comprising content item in browser, first web page identified by first URL; col. 12 lines 14-18, code of content item/web page including second URL that when executed will redirect the browser to a second webpage identified by the second URL; col. 12 lines 24-25, storing the first URL in memory element; col. 12 lines 46-47, identifying second URL; col. 13 lines 43-46, second URL identified by instructions within first web page when content item redirects away from first web page; col. 14 lines 6-22, detecting discrepancy between first URL and second URL; comparing first and second URLs; comparison detects discrepancy as soon as a single difference between the first and second URLs is identifier; first URL may be the same as the second URL).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen, Peters, Callahan, and Kobyakov in front of him to have modified the teachings of Cohen (directed to bookmarking URIs that are subject to redirection), Peters (directed to self-maintaining web browser bookmarks) and Callahan (directed to detecting and attributing undesirable automatic redirects), to incorporate the teachings of Kobyakov (directed to detecting auto-redirecting online content) to include the capability to detect whether the first and second URLs are the same/identical, based on whether a single difference/discrepancy is detected when comparing the first and second URLs to one another.  One of ordinary skill would have been motivated to perform such a modification in order to detect/check undesirable automatic redirection of a client device by a third-party content item presented with first-party content such as a webpage as described in Kobyakov (col. 1 lines 6-50).
With respect to claims 2 and 15, Cohen in view of Peters teaches all of the limitations of claims 1 and 14 as previously discussed and Cohen further teaches wherein said detecting the first user interaction comprises one of: 
detecting entry of the first uniform resource identifier into an address bar of the browser application; detecting selection of a hyperlink that causes the browser application to navigate to the first uniform resource identifier; detecting a third user interaction with a user interface element displayed via a third web page, the third user interaction causing the browser application to execute a script, the script causing the browser application to navigate to the first web page; detecting selection of a bookmark maintained by the browser application, the bookmark corresponding to the first uniform resource identifier; or detecting selection of a shortcut associated with the first uniform resource identifier  (e.g. paragraph 0052, user calling for retrieval of webpage bookmarked as “b” and associated with URI 2 as shown in Fig. 2 at 255, where browser is then redirected to URI 3, analogous to a user selection of a bookmark and/or shortcut; paragraph 0054, user selecting from among various request URIs on webpage, analogous to a user selection of a hyperlink and/or shortcut; paragraph 0061, URI entered by user; paragraph 0063, browser window has read-write field into which user types request URI, analogous to a user entering the URI into an address bar of the browser application).
With respect to claims 3, 21, and 24, Cohen in view of Peters, further in view of Callahan, further in view of Kobyakov teaches all of the limitations of claims 1, 14, and 18 as previously discussed and Cohen further teaches wherein said detecting that the browser application has been redirected to the second web page comprises: 
providing a network request to a server based on the first uniform resource identifier (e.g. paragraph 0004, request with URI; browser sends HTTP request to request URI; see also paragraph 0052 and Fig. 2, browser 205 sends requests 220 and 255 to server 210 for URI 1 and URI 2, respectively); and 
receiving a network response from the server that specifies the second uniform resource identifier and a status code that indicates that the browser application is to redirect to the second uniform resource identifier (e.g. paragraph 0004, server redirection response contains status code in range 300-399 indicating the request has been redirected and specifies the redirection URI; see also paragraph 0052 and Fig. 2, server sends redirection responses 230 and 260 to the browser for URI 2 and URI 3, respectively).
With respect to claim 6, Cohen in view of Peters, further in view of Callahan, further in view of Kobyakov teaches all of the limitations of claim 1 as previously discussed and Cohen further teaches wherein said detecting the second user interaction to store the reference to the second web page comprises: 
detecting that a user interface element of the browser application that causes a bookmark to be generated has been interacted with (e.g. paragraph 0052, user of web browser bookmarks web page  using bookmark name “b”; paragraph 0056, user of browser requesting bookmarking of webpage/GUI handling of request to bookmark currently displayed webpage; paragraph 0058, request to bookmark currently displayed page; paragraph 0062, user requests URI to be bookmarked via add bookmark dialog as shown in Fig. 6; paragraph 0063, user selectable buttons which when selected enable user to bookmark URIs as shown in Fig.7), 
wherein said generating and storing the first reference that associates either the first uniform resource identifier or the second uniform resource identifier with the second web page comprises, 
generating and storing the bookmark, the bookmark associating the second web page with either the first uniform resource identifier or the second uniform resource identifier (e.g. paragraph 0005, bookmarking page, storing URI; paragraph 0012, bookmarks used to retrieve web page retrieved using URI; paragraph 0050, describing various methods of implementing bookmark-URI mappings; paragraph 0052, user of web browser bookmarks web page using bookmark name “b” and browser records this fact in bookmark mapping 245; paragraph 0058, bookmarking either request URI or redirection URI based on result of decision step; paragraphs 0059-0063, describing various methods of generating the bookmark for the page in order to save either the request URI or the redirection URI as bookmarks, as shown in Fig. 5 and previously cited), and 
wherein the reference comprises the bookmark (e.g. paragraphs 0005, 0012, 0050, 0052, and 0058-0063, as previously cited, describing bookmarking a web page in association with either a request URI or a redirection URI).
Cohen does not explicitly disclose that the first reference associates both the first uniform resource identifier and the second uniform resource identifier with the second web page or that the generated and stored bookmark associates the second web page with both the first uniform resource identifier and the second uniform resource identifier.  However, Peters teaches that the first reference associates both the first uniform resource identifier and the second uniform resource identifier with the second web page and that the generated and stored bookmark associates the second web page with both the first uniform resource identifier and the second uniform resource identifier (e.g. paragraphs 0030-0038, determining original user-selected URL is not valid; if there is a redirect URL for the invalid original URL, making determination as to whether user desires to update bookmark with new redirect URL; if yes, updating bookmark; this includes saving the old bookmark’s URL value (the original URL) within the updated bookmark, such as by modifying the bookmark to include a field that identifies the original URL or by including a comment to accomplish the same function; whenever a redirect for an invalid URL is received by browser, the redirect URL contained in the redirect can be used to replace the bookmarked original URL and the original URL may also be saved in the bookmark).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen, Callahan, Kobyakov, and Peters in front of him to have modified the teachings of Cohen (directed to bookmarking URIs that are subject to redirection), Callahan (directed to detecting and attributing undesirable automatic redirects), and Kobyakov (directed to detecting auto-redirecting online content), to incorporate the teachings of Peters (directed to self-maintaining web browser bookmarks) to include the capability to, when it is determined that an original/request URI is not identical to the corresponding redirection URI (i.e. such as when the original URI no longer exists, the content is moved to a new and different URI and location, etc., determined based on redirection status codes as taught by Cohen), store both the redirection URI and the original/request URI in the bookmark (i.e. including the original URI along with the redirection URI, as taught by Peters, in the bookmark of Cohen).  One of ordinary skill would have been motivated to perform such a modification in order to allow, at a later time when the redirect URL becomes invalid, a user to select the original URI/URL to see if it is operational and/or return the bookmark to its original state, such that the browser user always has the option of selecting the original URL from the bookmark list when the redirect URL is no longer valid as described in Peters (paragraphs 0033, 0037-0038).
Claims 4, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Peters, further in view of Callahan, further in view of Kobyakov, further in view of Kulkarni (US 20080091843 A1).
With respect to claims 4, 22, and 25, Cohen in view of Peters, further in view of Callahan, further in view of Kobyakov teaches all of the limitations of claims 1, 14, and 18 as previously discussed.  Cohen does not explicitly disclose wherein said detecting that the browser application has been redirected to the second web page comprises: 
detecting a refresh tag in a header of the first web page, the refresh tag associated with a content attribute value that has a predetermined relationship with a predetermined value and associated with the second uniform resource identifier.
However, Kulkarni teaches wherein said detecting that the browser application has been redirected to the second web page comprises: 
detecting a refresh tag in a header of the first web page, the refresh tag associated with a content attribute value that has a predetermined relationship with a predetermined value and associated with the second uniform resource identifier (e.g. paragraphs 0005-0006, redirection technique to send user from old URI to new URI using HTML meta refresh tag, in which HTML response header contains <META http-equiv="refresh" content="WAIT_TIME;URL=NEW_URL"> and body of response page contains any normal HTML displayed in the browser; meta tag causes browser to wait for duration of WAIT_TIME and then request URI specified in NEW_URL; paragraph 0036, describing Fig. 2, utilizing META tag refresh technique for redirection at step 240 based on current date and expiration identifier; compare with specification of instant application at paragraph 0040, describing a similar implementation of meta refresh techniques).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen, Peters, Callahan, Kobyakov, and Kulkarni in front of him to have modified the teachings of Cohen (directed to bookmarking URIs that are subject to redirection), Callahan (directed to detecting and attributing undesirable automatic redirects), Kobyakov (directed to detecting auto-redirecting online content), and Peters (directed to self-maintaining web browser bookmarks), to incorporate the teachings of Kulkarni (directed to time-sensitive URI mapping) to include the capability to detect browser webpage redirection based on both HTTP status code redirection (i.e. as taught by Cohen and Kulkarni) and HTML meta refresh tag redirection, which involves detecting the meta tag in the page header which is associated with a content attribute value such as a wait time and a redirection URI (i.e. as taught by Kulkarni).  One of ordinary skill would have been motivated to perform such a modification in order to address a need in the art for a method that combines status code and meta refresh tag redirection techniques, allowing for supporting legacy URIs and resource locations as described in Kulkarni (paragraphs 0013-0017).
Claims 11, 12, 17, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Peters, further in view of Callahan, further in view of Kobyakov, further in view of Genty et al. (US 6948118 B2).
With respect to claims 11, 17, and 26, Cohen in view of Peters, further in view of Callahan, further in view of Kobyakov teaches all of the limitations of claims 1 and 14 as previously discussed.  As previously cited, Cohen teaches:
responsive to determining that the first uniform resource identifier is not identical to the second uniform resource identifier, storing either the first uniform resource identifier or the second uniform resource identifier as a user-selectable entry (e.g. paragraph 0061, Fig. 5, user specified distinct permanent preferences for each HTTP redirection-response status code 301-307; based on preferences, creating bookmark associated with request URI as entered by the user or creating bookmark associated with redirection URI found by the server; as shown in Fig. 5, where an associated redirection code is indicative of the original and redirection URIs not being identical, such as codes 301, 302, 303, 305, and 307 as explained above, either the original URI or the redirection URI is saved).
In addition, Peters teaches storing both the first uniform resource identifier and the second uniform resource identifier as user-selectable entries (e.g. paragraphs 0030-0038, determining original user-selected URL is not valid; if there is a redirect URL for the invalid original URL, making determination as to whether user desires to update bookmark with new redirect URL; if yes, updating bookmark; this includes saving the old bookmark’s URL value (the original URL) within the updated bookmark, such as by modifying the bookmark to include a field that identifies the original URL or by including a comment to accomplish the same function; whenever a redirect for an invalid URL is received by browser, the redirect URL contained in the redirect can be used to replace the bookmarked original URL and the original URL may also be saved in the bookmark; paragraph 0033, user may select the original URL to see if it is operational; bookmark file includes fields for both redirection URL and old URL; paragraph 0038, browser user has the option of selecting the original URL from the bookmark list when the redirect URL is no longer valid; i.e. both the redirected URL and the original URL may be presented to the user for selection)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen, Callahan, Kobyakov, and Peters in front of him to have modified the teachings of Cohen (directed to bookmarking URIs that are subject to redirection), Callahan (directed to detecting and attributing undesirable automatic redirects), and Kobyakov (directed to detecting auto-redirecting online content), to incorporate the teachings of Peters (directed to self-maintaining web browser bookmarks) to include the capability to, when it is determined that an original/request URI is not identical to the corresponding redirection URI (i.e. such as when the original URI no longer exists, the content is moved to a new and different URI and location, etc., determined based on redirection status codes as taught by Cohen), store both the redirection URI and the original/request URI in the bookmark (i.e. including the original URI along with the redirection URI, as taught by Peters, in the bookmark of Cohen).  One of ordinary skill would have been motivated to perform such a modification in order to allow, at a later time when the redirect URL becomes invalid, a user to select the original URI/URL to see if it is operational and/or return the bookmark to its original state, such that the browser user always has the option of selecting the original URL from the bookmark list when the redirect URL is no longer valid as described in Peters (paragraphs 0033, 0037-0038).
Cohen and Peters do not explicitly disclose the stored user-selectable entry is in a browser history of the browser application.
However, Genty teaches that the stored user-selectable entry is in a browser history of the browser application (e.g. col. 5 lines 33-37, providing user option to bookmark all previously accessed web pages while bookmarking presently displayed web page; col. 5 line 54-col. 6 line 12, user selecting path bookmark button 715 of Fig. 6, GUI of Fig. 8 displayed with list of previously accessed web pages, when done configuring, user can assert ok button 815 to return to GUI of Fig. 7 and, when user asserts ok button 705 of Fig. 7, all web pages displayed in Fig. 8 with check mark in boxes 810 will be bookmarked in conjunction with the presently displayed web page; col. 6 lines 18-48, URLs 800 retrieved from cache memory; when user accesses bookmark folder GUI of Fig. 9 displayed; path bookmark represented by chain of bookmarks; just looking at chain of bookmarks, one can determine in what order the pages were accessed and displayed; user can double click on name of respective web page to access the page; i.e. both the GUI of Fig. 8 and the GUI of Fig. 9 provide a listing of previously accessed pages in path to current page including user-selectable URLs of the pages and are therefore analogous to a stored browser history including user-selectable entries).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen, Peters, Callahan, Kobyakov, and Genty in front of him to have modified the teachings of Cohen (directed to bookmarking URIs that are subject to redirection), Callahan (directed to detecting and attributing undesirable automatic redirects), Kobyakov (directed to detecting auto-redirecting online content), and Peters (directed to self-maintaining web browser bookmarks), to incorporate the teachings of Genty (directed to bookmarking paths to webpages) to include the capability to, when generating the bookmark associating the determined URI (i.e. either the request URI or the redirection URI of Cohen, as determined based on preferences, including based on a determination that the request and redirection URIs are not identical based on an associated redirection code and storing the first uniform resource identifier as a bookmark based on this determination and the user preference associated with it; moreover, as discussed above, when it is determined that the second URI is to be stored as the bookmark based on the determination and the corresponding user preferences, the first URI may additionally be stored in the bookmark according to the incorporated teachings of Peters), create a path bookmark having a history of all previously accessed web pages leading to the bookmarked pages, where the bookmarked page is included as a user-selectable entry in the path bookmark (i.e. where, when the user creates the bookmark according to Cohen, including based on determining an associated request code which is indicative of the URIs being different and storing the first URI based on the user preference associated with the determined request code, additional bookmarks are created corresponding to the previously accessed path of pages preceding the bookmarked page, collectively comprising a browser history including bookmarks for a plurality of selectable entries for pages accessed prior to and including the current page where, in the case of redirection, at least one of the current and/or previously accessed page bookmarks includes the first URI).  One of ordinary skill would have been motivated to perform such a modification in order to address a need in the art for a method and apparatus that allow a user to bookmark a web page including previously displayed webpages from which it emanates as described in Genty (col. 1 lines 54-56).
With respect to claim 12, Cohen in view of Peters, further in view of Callahan, further in view of Kobyakov, further in view of Genty teaches all of the limitations of claim 1 as previously discussed and Cohen further teaches:  
responsive to determining that the first uniform resource identifier is identical to the second uniform resource identifier, storing the first uniform resource identifier as a user-selectable entry (e.g. paragraph 0061, Fig. 5, user specified distinct permanent preferences for each HTTP redirection-response status code 301-307; based on preferences, creating bookmark associated with request URI as entered by the user or creating bookmark associated with redirection URI found by the server; as shown in Fig. 5, where an associated redirection code is indicative of the original and redirection URIs being identical, such as code 304 not modified as explained above, the original URI may be saved according to the user preference).
Cohen does not explicitly disclose:
the stored user-selectable entry is in a browser history of the browser application;
associating the second uniform resource identifier with the user-selectable entry;
the user-selectable entry associated with a user interface element; 
detecting a selection of the user interface element; and
responsive to detecting the selection of the user interface element, displaying both the first uniform resource identifier and the second uniform resource identifier, each of the first uniform resource identifier and the second uniform resource identifier is user- selectable.
However, Genty teaches:
the stored user-selectable entry is in a browser history of the browser application (e.g. col. 5 lines 33-37, providing user option to bookmark all previously accessed web pages while bookmarking presently displayed web page; col. 5 line 54-col. 6 line 12, user selecting path bookmark button 715 of Fig. 6, GUI of Fig. 8 displayed with list of previously accessed web pages, when done configuring, user can assert ok button 815 to return to GUI of Fig. 7 and, when user asserts ok button 705 of Fig. 7, all web pages displayed in Fig. 8 with check mark in boxes 810 will be bookmarked in conjunction with the presently displayed web page; col. 6 lines 18-48, URLs 800 retrieved from cache memory; when user accesses bookmark folder GUI of Fig. 9 displayed; path bookmark represented by chain of bookmarks; just looking at chain of bookmarks, one can determine in what order the pages were accessed and displayed; user can double click on name of respective web page to access the page; i.e. both the GUI of Fig. 8 and the GUI of Fig. 9 provide a listing of previously accessed pages in path to current page including user-selectable URLs of the pages and are therefore analogous to a stored browser history including user-selectable entries)associating the second uniform resource identifier with the user-selectable entry (e.g. col. 5 line 62-col. 6 line 12, URLs of previously accessed pages, boxes checked for webpages to be bookmarked in conjunction with presently displayed webpage, all webpages displayed with check mark bookmarked in conjunction with presently displayed web page; col. 6 lines 31-42, chain of bookmarks displayed in bookmark folder, including bookmark of last page, the page that was displayed when user decided to bookmark the path, where user can access pages in bookmark by clicking on their respective names; i.e. where the last page is the result of a redirect, the redirect URL may be associated with a user-selectable entry for the page in a chain bookmark reflecting a history of pages visited), 
the user-selectable entry associated with a user interface element (e.g. col. 6 lines 25-27, when user accesses bookmark folder such as via pull down menu, GUI of Fig. 9, which includes the selectable pages of the chain bookmark, is displayed; i.e. the selectable entries in the path bookmark are displayable via a user accessing the pull-down menu and are therefore associated with the pull-down menu UI element); 
detecting a selection of the user interface element (e.g. col. 6 lines 25-27, user accesses bookmark folder such as via pull down menu); and
responsive to detecting the selection of the user interface element, displaying both the first uniform resource identifier and the second uniform resource identifier, each of the first uniform resource identifier and the second uniform resource identifier is user- selectable (e.g. col. 6 lines 18-48, URLs 800 retrieved from cache memory; when user accesses bookmark folder GUI of Fig. 9 displayed; path bookmark represented by chain of bookmarks, including bookmarks for first page accessed, second page, and so on up to and including the bookmark for the last page, which is the page that was displayed when user decided to bookmark the path; user can double click on name of respective web page to access the page; i.e. where a user has reached a last page as a result of redirection and the chain of pages leading to the redirection page includes an originally requested page, displaying the chain bookmark by accessing the bookmark pull down folder will result in displaying user-selectable bookmarks/URLs for both the redirection page and the originally requested page since they would be saved together within the same chain bookmark).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen, Peters, Callahan, Kobyakov, and Genty in front of him to have modified the teachings of Cohen (directed to bookmarking URIs that are subject to redirection), Callahan (directed to detecting and attributing undesirable automatic redirects), Kobyakov (directed to detecting auto-redirecting online content), and Peters (directed to self-maintaining web browser bookmarks), to incorporate the teachings of Genty (directed to bookmarking paths to webpages) to include the capability to, when generating the bookmark associating the first/original/request URI (i.e. generating a bookmark for a redirection page using a redirection URI, based on determining a corresponding response code which is indicative of the first and second URIs not being identical and an associated user preference for storing the first URI in the bookmark according to the teachings of Cohen), create a path bookmark having a history of all previously accessed web pages leading to the bookmarked page (i.e. where the path includes originally requested pages and request URIs which precede the redirection page and redirection URI as taught by Cohen), where each bookmarked page in the path bookmark is included as a user-selectable entry in the path bookmark, which may be accessed by the user via a pull down bookmarks/favorites UI element, such that user selection of the pull down UI element causes the path bookmark to be displayed, including selectable representations of both the redirection URI (as the final page in the path bookmark) and the request URI (as a page preceding the final page in the path bookmark).  One of ordinary skill would have been motivated to perform such a modification in order to address a need in the art for a method and apparatus that allow a user to bookmark a web page including previously displayed webpages from which it emanates as described in Genty (col. 1 lines 54-56).
Claims 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Peters, further in view of Callahan, further in view of Kobyakov, further in view of Kordun et al. (US 20080313206 A1).
With respect to claims 9 and 20, Cohen in view of Peters teaches all of the limitations of claims 1 and 18 as previously discussed.  Cohen further teaches 
detecting a user input that selects the second uniform resource identifier (e.g. paragraph 0063, read-write field 710 in which user types request URI and read-only field 720 in which the browser indicates the URI of the page actually displayed; separate selectable buttons 730 and 740 that enable user to bookmark request and/or redirection URIs; i.e. the user can select the redirection URI either by accessing field 720 or button 740, where selection of button 740 also designates it as the URI to be associated with the page via bookmark);
wherein said generating and storing the reference that associates the first uniform resource identifier with the second web page comprises, providing the first uniform resource identifier, and wherein the reference comprises the first uniform resource identifier (e.g. paragraph 0061, Fig. 5, user specified distinct permanent preferences for each HTTP redirection-response status code 301-307; based on preferences, creating bookmark associated with request URI as entered by the user or creating bookmark associated with redirection URI found by the server; as shown in Fig. 5, where the original/request URI may be stored with the bookmark for the redirected web page based on user preference). 
Cohen does not explicitly disclose wherein said detecting the second user interaction to store the reference to the second web page comprises: 
detecting user input that selects the second uniform resource identifier and performs a copy operation with respect to the second uniform resource identifier; 
the provided uniform resource identifier is provided to a buffer utilized by a clipboard process of an operating system executing on the computing device, and 
wherein uniform resource identifier comprising the reference is provided to and stored in the buffer.
However, Kordun teaches wherein said detecting the second user interaction to store the reference to the second web page comprises: 
detecting user input that selects the second uniform resource identifier and performs a copy operation with respect to the second uniform resource identifier (e.g. paragraph 0013, user decides to share web page by using copy and paste operation on contents of web browser location bar; i.e. where the currently displayed page is the result of redirection as taught by Cohen, the contents of the web browser location bar will be the redirection/second URI, such that a user copy and paste operation on the contents of the web browser location bar is a user input selecting the second URI and performing a copy operation with respect to it); 
the provided uniform resource identifier is provided to a buffer utilized by a clipboard process of an operating system executing on the computing device (e.g. paragraph 0013, intercepting the copying event and calling function to create bookmark file; copying both URL from location bar and page state file and storing on the clipboard for subsequent pasting; paragraph 0014, loading bookmark from contents of clipboard; paragraph 0045, copy and paste utility provided by underlying operating system; user selects URL in location bar and copies it; this action puts the bookmark onto the virtual clipboard; paragraph 0047, contents of bookmark placed onto clipboard via operating system utility; i.e. where, when incorporated into the system of Cohen, the copy operation on the second URL causes invocation of the bookmark function and, according to the teachings of Cohen (and combined with Peters), the bookmark function causes the first URL to be included in the bookmark file, and the bookmark file (as taught by Kordun) including the first URL (as taught by Cohen/Peters) is stored on the clipboard (as taught by Kordun)), and 
wherein uniform resource identifier comprising the reference is provided to and stored in the buffer (e.g. paragraph 0013, intercepting the copying event and calling function to create bookmark file; copying both URL from location bar and page state file and storing on the clipboard for subsequent pasting; paragraph 0014, loading bookmark from contents of clipboard; paragraph 0045, copy and paste utility provided by underlying operating system; user selects URL in location bar and copies it; this action puts the bookmark onto the virtual clipboard; paragraph 0047, contents of bookmark placed onto clipboard via operating system utility; i.e. where, when incorporated into the system of Cohen, the copy operation on the second URL causes invocation of the bookmark function and, according to the teachings of Cohen (and combined with Peters), the bookmark function causes the first URL to be included in the bookmark file, and the bookmark file (as taught by Kordun) including the first URL (as taught by Cohen/Peters) is stored on the clipboard/buffer (as taught by Kordun)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen, Peters, Callahan, Kobyakov, and Kordun in front of him to have modified the teachings of Cohen (directed to bookmarking URIs that are subject to redirection), Callahan (directed to detecting and attributing undesirable automatic redirects), Kobyakov (directed to detecting auto-redirecting online content), and Peters (directed to self-maintaining web browser bookmarks), to incorporate the teachings of Kordun (directed to providing sharable bookmarking of web pages) to include the capability to detect a user copy operation copying the URI of the currently displayed page (i.e. such as on the field 720 of Cohen displaying the redirection URL, utilizing the copy operation as taught by Kordun), where the invocation of the copy operation causes the system to invoke the bookmark function to create a bookmark associated with the webpage and store it on the clipboard/buffer (as taught by Kordun) such that, when the bookmark is created according to the teachings of Cohen and Peters such that it includes the original/request URI (as taught by Cohen and Peters) and then placed in the clipboard (as taught by Kordun), the bookmark and therefore the original/request URI included in it are stored on the clipboard/buffer as implemented by the operating system.  One of ordinary skill would have been motivated to perform such a modification in order to overcome shortcoming of prior art bookmarking systems by providing a method and system for providing stable bookmarkability of web pages as described in Kordun (paragraph 0011).
With respect to claim 10, Cohen in view of Peters, further in view of Callahan, further in view of Kobyakov, further in view of Kordun teaches all of the limitations of claim 9 as previously discussed and Cohen further teaches 
associating the second uniform resource identifier with the first uniform resource identifier (e.g. paragraph 0054, user issuing requests with multiple request URIs redirected to the same redirection URI and maintaining all request-redirection URI tuples),
wherein both the first uniform resource identifier and the second uniform resource identifier are presentable as options (e.g. paragraph 0063, describing Fig. 7, browser window includes address fields 710 and 720 having request URI and URI of page displayed, along with user-selectable buttons/icons 730 and 740).
Peters further teaches
associating the second uniform resource identifier with the first uniform resource identifier (e.g. paragraphs 0030-0038, determining original user-selected URL is not valid; if there is a redirect URL for the invalid original URL, making determination as to whether user desires to update bookmark with new redirect URL; if yes, updating bookmark; this includes saving the old bookmark’s URL value (the original URL) within the updated bookmark, such as by modifying the bookmark to include a field that identifies the original URL or by including a comment to accomplish the same function; whenever a redirect for an invalid URL is received by browser, the redirect URL contained in the redirect can be used to replace the bookmarked original URL and the original URL may also be saved in the bookmark),
wherein both the first uniform resource identifier and the second uniform resource identifier are presentable as options (e.g. paragraph 0033, user may select the original URL to see if it is operational; bookmark file includes fields for both redirection URL and old URL; paragraph 0038, browser user has the option of selecting the original URL from the bookmark list when the redirect URL is no longer valid; i.e. both the redirected URL and the original URL may be presented to the user for selection).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen, Callahan, Kobyakov, Kordun, and Peters in front of him to have modified the teachings of Cohen (directed to bookmarking URIs that are subject to redirection), Callahan (directed to detecting and attributing undesirable automatic redirects), Kobyakov (directed to detecting auto-redirecting online content), and Kordun (directed to providing sharable bookmarking of web pages), to incorporate the teachings of Peters (directed to self-maintaining web browser bookmarks) to include the capability to, when it is determined that an original/request URI is not identical to the corresponding redirection URI (i.e. such as when the original URI no longer exists, the content is moved to a new and different URI and location, etc., determined based on redirection status codes as taught by Cohen), store both the redirection URI and the original/request URI in the bookmark (i.e. including the original URI along with the redirection URI, as taught by Peters, in the bookmark of Cohen), and to provide options for the user to select both URIs.  One of ordinary skill would have been motivated to perform such a modification in order to allow, at a later time when the redirect URL becomes invalid, a user to select the original URI/URL to see if it is operational and/or return the bookmark to its original state, such that the browser user always has the option of selecting the original URL from the bookmark list when the redirect URL is no longer valid as described in Peters (paragraphs 0033, 0037-0038).
Cohen and Peters do not explicitly disclose
providing the second uniform resource identifier to the buffer;
the presented options are for pasting during a paste operation.
However, Kordun teaches: 
providing the second uniform resource identifier to the buffer (e.g. paragraph 0013, intercepting the copying event and calling function to create bookmark file; copying both URL from location bar and page state file and storing on the clipboard for subsequent pasting; paragraph 0014, loading bookmark from contents of clipboard; paragraph 0045, copy and paste utility provided by underlying operating system; user selects URL in location bar and copies it; this action puts the bookmark onto the virtual clipboard; paragraph 0047, contents of bookmark placed onto clipboard via operating system utility; i.e. when the user selects the URL in the location bar and copies it, it is included in the bookmark stored on the clipboard/buffer which is created by the bookmark function as a result of the user selection); and 
the presented options are for pasting during a paste operation (e.g. paragraph 0013, user pasting contents of clipboard, including URL; paragraph 0045, context menus, pasting bookmark from clipboard to other application; paragraph 0046, pasting URL of bookmark)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Cohen, Peters, Callahan, Kobyakov, and Kordun in front of him to have modified the teachings of Cohen (directed to bookmarking URIs that are subject to redirection), Callahan (directed to detecting and attributing undesirable automatic redirects), Kobyakov (directed to detecting auto-redirecting online content), and Peters (directed to self-maintaining web browser bookmarks), to incorporate the teachings of Kordun (directed to providing sharable bookmarking of web pages) to include the capability to, when a user has copied a URL of a currently displayed page (i.e. such as a redirection URL of a page after user has been redirected as taught by Cohen), provide the URI of the page to a clipboard/buffer as part of the bookmark (i.e. providing the  current URL to the clipboard as taught by Kordun), where presented options for both the original/requested URI and the redirection URI (as taught by Cohen and Peters) may be for the purpose/use/function of pasting during a paste operation (as taught by Kordun).  One of ordinary skill would have been motivated to perform such a modification in order to overcome shortcoming of prior art bookmarking systems by providing a method and system for providing stable bookmarkability of web pages as described in Kordun (paragraph 0011).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Peters et al. (US 20020116525 A1) appears to teach a rule that determines whether a response message received in response to navigating to a web page comprises a metadata tag that indicates that a uniform resource identifier is to be excluded from association with a web page (e.g. paragraph 0026, determining whether web page contains alternative bookmark directive; directive would be instance of HTML metadata with agreed-to name carrying URL to be bookmarked or named entity as attribute value carrying URL to be bookmarked; paragraph 0027, if page contains alternative bookmark directive, alternate bookmark is bookmarked instead of the target bookmark; paragraph 0030, “META” tag included in HTML/XML for page with directive that tells browser to use a specific URL rather than current URL if user creates bookmark and, if bookmark was used to directly access page, it should be updated to use the specified URL instead of the URL of the internal page; i.e. where the page is received as a response to navigating to the webpage and includes a metadata tag which excludes usage of the current page’s URL by specifying a different URL to be used for bookmarking). 
Dunbar (US 20030144984 A1) teaches utilization of bookmark update codes containing the URL of a new web site location for directing the user to a website’s new location, where the codes may include additional parameters which can define whether the new URL should replace the existing URL or be added to the list of saved addresses next to the existing address (e.g. paragraphs 0026-0028)./

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Examiner, Art Unit 2179